Supreme Court of Florida
                                   ____________

                                  No. SC14-1507
                                  ____________


 IN RE: AMENDMENTS TO THE FLORIDA FAMILY LAW RULES OF
                     PROCEDURE.

                                 [January 22, 2015]

PER CURIAM.

      This matter is before the Court for consideration of proposed new Florida

Family Law Rule of Procedure 12.451 (Taking Testimony). We have jurisdiction,1

and adopt the new rule, as proposed by The Florida Bar’s Family Law Rules

Committee (Committee).

      New Family Law Rule of Procedure 12.451 mirrors Florida Rule of Civil

Procedure 1.451 (Taking Testimony), which “authorizes a court to permit

testimony at a civil hearing or trial by audio or video communication equipment by

agreement of the parties or for good cause shown on written request of a party and

reasonable notice to all other parties.” See In re: Amends. to the Fla. Rules of Civ.




      1. See art. V, § 2(a), Fla. Const.
Proc., 131 So. 3d 643, 644 (Fla. 2013) (adopting new Florida Rule of Civil

Procedure 1.451). The Committee determined that the requirements of rule 1.451

for allowing a court to permit testimony to be taken electronically are especially

well suited to family law cases, and voted 22-0 to propose, out of cycle, that the

civil rule be adopted as a family law rule.2 The Florida Bar Board of Governors

approved the proposal by a vote of 39-0. Both the Committee and the Court

published proposed new rule 12.451 for comment. No comments were received by

either the Committee or the Court.

      New Family Law Rule of Procedure 12.451 mirrors Rule of Civil Procedure

1.451 and provides in subdivision (b) that “[t]he court may permit a witness to

testify at a hearing or trial by contemporaneous audio or video communication

equipment (1) by agreement of the parties or (2) for good cause shown upon

written request of a party upon reasonable notice to all other parties.”

      Accordingly, we adopt new Florida Family Law Rule of Procedure 12.451,

as reflected in the appendix to this opinion. The new rule shall become effective

immediately upon the release of this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.



      2. See Fla. R. Jud. Admin. 2.140(e).


                                         -2-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Family Law Rules Committee

Elizabeth Ann Blackburn, Chair, Family Law Rules Committee, Revis &
Blackburn, P.A., Daytona Beach, Florida; John F. Harkness, Jr., Executive
Director, and Ellen H. Sloyer, Bar Staff Liaison, The Florida Bar, Tallahassee,
Florida,

      for Petitioner




                                       -3-
                                   APPENDIX

RULE 12.451.       TAKING TESTIMONY

      (a) Testimony at Hearing or Trial. When testifying at a hearing or trial,
a witness must be physically present unless otherwise provided by law or rule of
procedure.

       (b) Communication Equipment. The court may permit a witness to
testify at a hearing or trial by contemporaneous audio or video communication
equipment (1) by agreement of the parties or (2) for good cause shown upon
written request of a party upon reasonable notice to all other parties. The request
and notice must contain the substance of the proposed testimony and an estimate of
the length of the proposed testimony. In considering sufficient good cause, the
court shall weigh and address in its order the reasons stated for testimony by
communication equipment against the potential for prejudice to the objecting party.

        (c) Required Equipment. Communication equipment as used in this rule
means a conference telephone or other electronic device that permits all those
appearing or participating to hear and speak to each other simultaneously and
permits all conversations of all parties to be audible to all persons present.
Contemporaneous video communication equipment must make the witness visible
to all participants during the testimony. For testimony by any of the foregoing
means, there must be appropriate safeguards for the court to maintain sufficient
control over the equipment and the transmission of the testimony, so that the court
may stop the communication to accommodate objection or prevent prejudice.

       (d) Oath. Testimony may be taken through communication equipment
only if a notary public or other person authorized to administer oaths in the
witness’s jurisdiction is present with the witness and administers the oath
consistent with the laws of that jurisdiction.

      (e) Burden of Expense. The cost for the use of the communication
equipment is the responsibility of the requesting party unless otherwise ordered by
the court.

                                 Committee Note

       2015 Adoption. This rule allows the parties to agree, or one or more parties
to request, that the court authorize presentation of witness testimony by

                                        -4-
contemporaneous video or audio communications equipment. A party seeking to
present such testimony over the objection of another party must still satisfy the
good-cause standard. In determining whether good cause exists, the trial court may
consider such factors as the type and stage of proceeding, the presence or absence
of constitutionally protected rights, the importance of the testimony to the
resolution of the case, the amount in controversy in the case, the relative cost or
inconvenience of requiring the presence of the witness in court, the ability of
counsel to use necessary exhibits or demonstrative aids, the limitation (if any)
placed on the opportunity for opposing counsel and the finder of fact to observe the
witness’s demeanor, the potential for unfair surprise, the witness’s affiliation with
one or more parties, any other factors the court reasonably deems material to
weighing the justification the requesting party has offered in support of the request
to allow a witness to testify by communications equipment against the potential
prejudice to the objecting party. With the advance of technology, the cost and
availability of contemporaneous video testimony may be considered by the court in
determining whether good cause is established for audio testimony.




                                        -5-